Title: From George Washington to William Hunter, 27 February 1786
From: Washington, George
To: Hunter, William



Sir,
Mount Vernon Feby 27th 1786

Mr Shaw informing me of your intended journey to Philadelphia, I take the freedom of asking you to carry Twenty guineas, and Sixteen Dollars for Mr Pine the Portrait Painter; whom you will find at Baltimore or Philadelphia—at Col. Rogers’s if in the former—and at the Stadt House, if at the latter.
Be so good as to take his rect for the money—but, previous to paying it, ask if this Sum has not been offered by Mr Jno. F: Mercer. This Gentlemen is owing me money &, out of it, was requested to pay the above sums whilst Mr Pine was at Annapolis; but having no acct of the compliance it is questionable, his having done it.

The bearer will delive[r] you the above sums—I wish you a pleasant journey & safe return—and, with esteem & regard—am Sir Yr Most Obedt Servt

Go: Washington

